Citation Nr: 0402254	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
July 2002, the RO denied entitlement to service connection 
for residuals of an injury to the left knee.  In his notice 
of disagreement, the veteran indicated that his right knee 
was the knee that was injured in the military and that his 
left knee disability was secondary to the right knee.  In 
December 2002, the RO issued a statement of the case (SOC) 
regarding the issue of entitlement to service connection for 
a left knee disability and the veteran subsequently perfected 
this appeal.  

In February 2003, the RO denied entitlement to service 
connection for degenerative joint disease of the right knee.  
The veteran filed a timely notice of disagreement and a SOC 
was issued in June 2003.  The veteran's representative filed 
an informal hearing presentation on this issue and the Board 
accepts this as a timely substantive appeal as to entitlement 
to service connection for a right knee disability.  See 
38 C.F.R. § 20.202 (2003).

A hearing before the undersigned sitting at the RO was held 
in May 2003.  A transcript of that hearing has been 
associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  






REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran contends that he received a shrapnel injury to 
his right knee in Korea and that he currently has a left knee 
disability secondary to his right knee disability.  Upon 
review of the claims folder, the Board has determined that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claims.  

The duty to assist specifically includes obtaining all 
relevant records adequately identified by the claimant with 
proper authorization for their receipt.  The veteran reported 
treatment at the VA medical center (VAMC) in Ann Arbor and at 
the VA outpatient clinic (VAOPC) in Toledo.  On review, the 
file contains medical records from VAMC Ann Arbor for the 
period from approximately January 2000 to August 2001.  There 
is no indication that medical records were requested from 
VAOPC Toledo.

The veteran also reported private medical treatment at 
Northwest Ohio Medicine Inc.  He testified that he has been 
seeing his private doctor for 20 to 25 years.  Records from 
Northwest Ohio Medicine, Inc. for the period from 
approximately December 2001 to May 2003 have been obtained.  
The attached cover letter indicates that copies of records 
prior to December 2001 must be requested from another 
facility.  

The duty to assist also includes obtaining a medical opinion 
if the evidence shows the presence of a current disability, 
and indicates the disability may be associated with service.  
See 38 U.S.C.A. § 5103A (West 2002).  This duty was clarified 
in the implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(i) (2003).  

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant a VA examination.  
Complete service medical records appear unavailable; however, 
upon discharge from service, the veteran reported that he had 
knee trouble due to an injury in Korea.  Examination at 
separation in February 1953 noted a trick knee following 
injury and a scar on the right knee.  The veteran's DD-214 
indicates that he served in Korea and was awarded the Combat 
Infantryman Badge.  Pursuant to 38 U.S.C.A. § 1154(b) (West 
2002), combat veterans may establish service incurrence of a 
disease or injury through satisfactory lay or other evidence 
which is consistent with the circumstances, conditions or 
hardships of service, even in the absence of official record 
of such incurrence.  

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA are fully complied with and 
satisfied in accordance with the 
recent decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) and 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

2.	The RO should request the veteran's 
medical records from the VAOPC in 
Toledo, Ohio for any treatment for a 
knee disability, for the period from 
January 2001 to the present.  

3.	The RO should request the veteran's 
medical records from the VAMC Ann 
Arbor for any treatment for a knee 
disability, for the period from August 
2001 to the present.  

4.	The veteran should be contacted and 
requested to identify the dates prior 
to December 2001 that he received 
treatment for his claimed knee 
disabilities at Northwest Ohio 
Medicine, Inc.  Upon receipt of this 
information and appropriate 
authorization, the RO should request 
these records by contacting the 
appropriate facility.  (See response 
from Northwest Ohio Medicine, Inc. 
dated June 3, 2003.)

5.	Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature 
and probable etiology of any knee 
disability.  The veteran's claims 
folder and a copy of this remand 
should be made available to the 
examiner in conjunction with the 
examination.

Upon completion of the physical 
examination and any necessary 
diagnostic testing, the examiner is 
requested to provide opinions, based 
on a review of all the evidence, 
regarding the following: a) is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any currently diagnosed 
right knee disability had its onset 
during service, such as due to a 
shrapnel injury, or is in any other 
way causally related to service; and 
b) is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
currently diagnosed left knee 
disability is proximately due to or 
the result of the right knee 
disability.

All findings, and the reasons and 
bases therefore, should be set forth 
in a clear and logical manner on the 
examination report.

6.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should review the evidence in its 
entirety and enter its determination 
as to whether service connection is 
warranted for the veteran's claimed 
right and left knee disabilities.  All 
pertinent laws and regulations, to 
include 38 U.S.C.A. § 1154(b) (West 
2002), should be considered.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




